Title: From Thomas Jefferson to Henry Dearborn, 20 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 20. 08.
                  
                  I inclose you a letter of July 1. from Govr. Lewis recieved from the war office by the last post. It presents a full, & not a pleasant view of our Indian affairs West of the Misipi. as the punishment of the Osages has been thought necessary, the means employed appear judicious. first to draw off the friendly part of the nation, & then withdrawing the protection of the US. leave the other tribes free to take their own satisfaction of them for their own wrongs. I think we may go further, without actually joining in the attack. the greatest obstacle to the Indians acting in large bodies being the difficulty of getting provisions, we might supply them, and ammunition also if necessary. I hope the Governor will be able to settle with the Sacs & Foxes without war, to which however he seems too much committed. if we had gone to war for every hunter or trader killed & murderer refused, we should have had general & constant war. the process to be followed in my opinion when a murder has been committed is first to demand the murderer, & not regarding a first refusal to deliver, give time & press it. if perseveringly refused, recall all traders, & interdict commerce with them, until he be delivered. I believe this would rarely fail in producing the effect desired; and we have seen that by steadily following this line, the tribes become satisfied of our moderation, justice & friendship to them, & become firmly attached to us. the want of time to produce these dispositions in the Indians West of the Misipi has been the cause of the Kanzas, the Republican, the Great & the Wolf Panis, the Mahas and Poncaras, adhering to the Spanish interest against us. but if we use forbearance and open commerce for them, they will come to, and give us time to attach them to us. in the mean time to secure our frontiers against their hostility, I would allow Govr. Lewis the 3. companies of spies, & military stores he desires. we are so distant, and he so well acquainted with the business, that it is safest for our citizens there, & for ourselves, after enjoining him to pursue our principles, to permit him to select the means. the factories proposed on the Missouri & Misipi, as soon as they can be in activity will have more effect than as many armies. it is on their interests we must rely for their friendship and not on their fears. with the establishment of these factories we must prohibit the British from appearing Westward of the Misipi & Southward of the 49th. degree; we must break up all their factories on this side the Misipi West of L. Michigan, not permit them to send out individual traders to the Indian towns, but require all their commerce to be carried on at their factories, putting our own commerce under the same regulations, which will take away all ground of complaint. in like manner I think well of Govr. Lewis’s proposition to carry on all our commerce West of the Misipi at fixed points, licensing none but stationary traders, residing at these points, & obliging the Indians to come to the commerce instead of sending it to them. having taken this general view of the subject, which I know is nearly conformable to your own, I leave to yourself the detailed answer to Govr. Lewis, & salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               